MEMO ENDORSED
                  Case 1:18-cr-00328-KPF Document 118 Filed 04/18/19 Page 1 of 2




 (212) 373-3311

 (212) 492-0311

 rfinzi@paulweiss.com




            April 17, 2019




            B Y E-MAIL

            Honorable Katherine Polk Failla
            United States District Judge
            Southern District of New York
            40 Foley Square
            New York, NY 10007

                                   United States v. Anilesh Ahuja, et al.,
                                   18 Cr. 328 (KPF)

            Dear Judge Failla:

                            We write on behalf of Mr. Ahuja to respectfully request a brief extension of
            Your Honor’s April 19 deadline to finalize Mr. Ahuja’s bail modification permitting him
            to travel to India at the end of this month to visit his father. Earlier today, the Magistrate
            Clerk’s office modified the appearance bond to add the two additional conditions Your
            Honor ordered on April 11, 2019, and notified us that all of the sureties on Mr. Ahuja’s
            original appearance bond must also sign the modified bond. Mr. Ahuja and two of the
            three sureties either have already signed the bond or will sign the bond before the April 19
            deadline. The only remaining signatory, Mr. Ahuja’s wife, is on a previously scheduled
            international trip through Friday, April 19, and would be able to sign the modified
            appearance bond on Monday, April 22.

                           Accordingly, Mr. Ahuja respectfully requests permission to complete the
            required signatures for his bond modification by April 22, 2019.
           Case 1:18-cr-00328-KPF Document 118 Filed 04/18/19 Page 2 of 2

     Honorable Katherine Polk Failla




                                       Respectfully submitted,




                                       Roberto Finzi
                                       Richard C. Tarlowe

     cc:     Counsel of Record



Application GRANTED.



Dated: April 18, 2019                     SO ORDERED.
       New York, New York



                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE




                                           2
